Title: To George Washington from John Jameson, 23 September 1780
From: Jameson, John
To: Washington, George


                        
                            Sir
                            North Castle Septr 23d 1780
                        
                        Inclosed you’ll receive aparcel of Papers taken from a certain John Anderson: who has a pass signed by
                            General Arnold as may be seen. The Papers were found under the feet of his Stockings he offered the Men that took him one
                            hundred Guineas and as many goods as they wou’d Please to ask I have sent the Prisoner to General Arnold he is very
                            desirous of the Papers and every thing being sent with him But as I think they are of a very dangerous
                            tendency I thought it most proper your Excellency should see them. No Troops have embarked as yet that
                            I can learn the Shipping lies ready and much talk in York about an embarkation.
                        From every account that I can hear they mean an Attack on the Troops at this place and I must beg leave to
                            assure you that it is out of my power to keep the Troops so compact as I could wish or to move so often as I really think
                            necessary from the scarcity of Provision & Forage & the difficulty of procuring 
                            necessaries also that about one half of the Men are without Blankets or Cooking Utensils for which
                            reason I am obliged to quarter them at houses Col. Walls’s Men have Tents and most of their Baggage
                            which are rather difficult to move about. I am with regard & Esteem Your Excellenceys most Obedt Servant
                        
                            John Jameson
                        
                    